DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Panosyan et al. (US 2015/0115902) in view of Causebrook (WO2007/072007, IDS Document).
Regarding Claim 1, Panosyan discloses a fault ride-through system (comprising 46, Figure 2) for use in a power system comprising a synchronous generator driven by a prime mover (power system 40, in Figure 2 comprising generator 42 and prime mover 60, Paragraph 14), the fault ride-through system comprising: 
a mechanical switch (54, Figure 2) connected in parallel with a dynamic power dissipater (power dissipater comprising 52, 53 in parallel with 54, Figure 2), wherein the dynamic power dissipater comprises a solid-state switch (52, Figure 2) and a braking resistor (53, Figure 2); and 
a controller (comprising 56, Figure 2) configured to receive data indicative of one or more operation parameters of the power system and to control the mechanical switch and the solid- state switch to control an amount of power dissipated by the braking resistor, based on the received data (Paragraph 19, “….the mechanical switch 54 is triggered to be switched ON.  At the same time, the solid state switch 52 can either be placed in a continuously ON position so as to short circuit resistor 53, or continue to be controlled by controller 56 for regulating the generator speed or rotor angle…”);
turn OFF the mechanical switch in response to detecting that at least one of the one or more operation parameters is indicative of a fault condition, such that a current generated by the generator is redirected through the dynamic power dissipater (56 output control signal to 54 and 52, Figure 2, paragraph 17, “….at around same time when the controller 56 triggers engine 60 to reduce power due to the fault, mechanical 
control an amount of the redirected current passing through the braking resistor by controlling an amount of the redirected current passing through the solid state switch during a fault condition based on the one or more operation parameters (paragraph 18, “….Once mechanical switch 54 is in OFF state completely, the total current is redirected through the solid state switch 52, due its negligible on-resistance compared to the resistor 53");
wherein the amount of redirected current passing through the solid state switch is controlled based on a difference between a rotational speed of the prime mover and a target rotational speed required (Paragraph 13, Paragraph 18, “….the total current is redirected through the solid state switch 52, due its negligible on-resistance compared to the resistor 53.  When the engine ignition is switched on again, controller 56 starts regulating the current flowing through resistor 53 by controlling the current flowing through solid state switch 52… varying the effective value of resistor 53 in series with the generator 42, the generator acceleration, speed and rotor angle during fault can be regulated”, ),  to maintain synchronicity between the generator and the power grid (Paragraph 3, “…..a low voltage condition and to stay synchronized with the electric grid, to be able to continue supplying power to the grid after the fault is cleared “).

Panosyan does not disclose the resistor and the solid state switch being connected in series. 


Regarding Claim 4, Panosyan discloses the fault ride-through system as claimed in Claim 1, wherein the controller is configured to regulate the speed of the prime mover by controlling the power dissipated by the braking resistor (Figure 2, Paragraph 14, “….input signal 58 comprises one of a voltage signal, a current signal, a generator power signal, a speed signal, a rotor angle signal, an engine power signal, an engine torque signal or any combinations thereof.  The controller uses input signal 58 to determine whether a fault has occurred on the system or not and provides control signals to control the operation of the engine 60, the solid state switch 52 and the mechanical switch 54 in event of the fault”, Paragraph 18).
Claim 5, Panosyan discloses the fault ride-through system as claimed in Claim 1, wherein the one or more operation parameters comprises at least one of: a voltage detected at a point of common coupling to the power grid; a power generated by the generator; a rotational speed of the prime mover or the generator; a rotational angle of the prime mover or the generator (Paragraph 14“,….input signal 58 comprises one of a voltage signal, a current signal, a generator power signal, a speed signal, a rotor angle signal, an engine power signal, an engine torque signal or any combinations thereof.  The controller uses input signal 58 to determine whether a fault has occurred on the system or not and provides control signals to control the operation of the engine 60, the solid state switch 52 and the mechanical switch 54 in event of the fault).
Regarding Claim 6, Panosyan discloses the fault ride-through system as claimed in Claim 1, wherein the power system is a multi-phase power system comprising three or more phases (Paragraph 3, “….faults can be caused by at least one phase conductor being connected to ground (a ground fault) or by the short circuiting of two or multiple phase conductors”); and the controller is configured to detect that at least one operation parameter is indicative of a fault condition if: a voltage for at least two phases is less than a pre-determined threshold voltage (Paragraph 15, “…When there is a fault in the grid, the voltage at the point of connection (POC) 62 of the generator drops significantly.  If the low voltage condition at the POC continues for a threshold time…”); and the voltage is less than the threshold voltage for a period of time that is longer than a pre-determined threshold period of time (Paragraph 15).
Regarding Claim 7, Panosyan discloses the fault ride-through system as claimed in Claim 6, wherein the voltage is detected at a point of common coupling to the power 
Regarding Claim 8, Panosyan discloses the fault ride-through system as claimed in Claim 1, wherein the solid state switch is a bidirectional switch (52 is a bidirectional switch as shown in Figure 2).
Regarding Claim 9, Panosyan discloses the fault ride-through system as claimed in Claim 1, wherein the mechanical switch is a controllable circuit breaker (54 is a breaker controlled by signal output the controller 56, Figure 2).
Regarding Claim 10, Panosyan discloses a power system (40, Figure 2) comprising: a synchronous generator (42, Figure 2) configured to be driven by a prime mover (60, Figure 2) to generate electrical power for a power grid (44, Figure 2); a fault ride-through system as claimed in claim 1 (comprising 46, Figure 2); wherein the fault ride-through system is connected in series between the generator and the power grid (46 connected in series with 42 and 44, Figure 2).
Regarding Claim 11, Panosyan discloses the power system as claimed in Claim 10, further comprising a transformer (48, Figure 2); wherein the fault ride-through system is connected in series with a primary winding of the transformer on a generator side of the transformer (primary winding of 48 connected to 46, Figure 2).
Regarding Claim 12, Panosyan discloses the power system as claimed in Claim 10, wherein the fault ride-through system is connected in series with a neutral connection of a secondary winding of the transformer on a grounded side of the secondary winding (46 connected in series with secondary winding of transformer 48, Figure 2).
Claim 13 basically recite a method steps corresponding to the fault ride-through system of Claim 1. Therefore, Claim 14 is rejected at least for the same reasons as for Claim 1.
Response to Arguments
Applicant's arguments filed on 1/21/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, on Pages6-7 of the Remarks, toward the combination of Panosyan and Causebrook and the motivation to combing and that none of the references appear to teach adjusting the breaking resistance, examiner respectfully notes that Panosyan discloses adjusting the breaking/effective resistance in Paragraph 18, “…….in a way results in adjustment of an effective resistance value of resistor 53 in series with the generator 42.  By varying the effective value of resistor 53 in series with the generator 42, the generator acceleration, speed and rotor angle during fault can be regulated”. Examiner further respectfully notes that the secondary reference Causebrook discloses the missing limitation in Panosyan, of a braking resistor in series with the solid-state switch, and the combination teaches the claimed fault ride-through system of Claim 1 and method of Claim 13. Please also note that providing a series resistor would provide the advantage of selecting a lower threshold solid-state switch for the same protection level.
Regarding Applicant’s further arguments toward Panosyan and Causebrook, and/or the unexpected results beyond the cited art on Page 7 of the Remarks, examiner respectfully notes that the secondary reference Causebrook, if considered alone/as a 
 	Regarding Applicant’s arguments, on Page 8-9 of the Remarks, toward the limitation of controlling the amount of redirected current through the solid state switch based on a difference between a rotational speed of the prime mover and a target rotational speed required to maintain synchronicity between the generator and the power grid, examiner respectfully notes that regulating current through the solid state switch is achieve a target or set rotational speed, and Panosyan discloses in Paragraph 3, “ …..to stay synchronized with the electric grid, to be able to continue supplying power to the grid after the fault is cleared” and discloses in Paragraph 13, “The increase of the rotor speed will result in excessive increase of the synchronous generator rotor angle, which may lead a loss of synchronism”.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panosyan et al. (US 2016/0172842).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 1/19/2021